DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 02/17/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 and 10/18/2018 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic Such claim limitation(s) is/are: the light-emitting unit and light-receiving unit in claim 1.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. That being said, in regard to the light-emitting unit, the specification states “The light-emitting unit E according to the first embodiment radiates a coherent laser beam to the measurement region H (biological body) with a narrowband. For example, a light-emitting element such as a vertical cavity surface emitting LASER (VCSEL) that emits a laser beam by resonance in a resonator is used appropriately as the light-emitting unit E” [0041]. Therefore, there is sufficient structure for the light-emitting unit and no additional rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b) are necessary.
In regard to the light-receiving unit, the specification states “Specifically, the light-receiving unit R generates a detection signal ZA indicating a light reception level of the light passing through the measurement region H. For example, a light-receiving element such as a photodiode (PD) that generates charges in accordance with the light reception intensity is used as the light-receiving unit R. Specifically, a light-receiving element in which a photoelectric conversion layer is formed of indium, gallium, and arsenic (In, Ga, As) having high sensitivity in a near infrared area is suitable as the light-receiving unit R” [0043]. Therefore, there is sufficient structure for the light-emitting unit and no additional rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b) are necessary.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient 
Claim Objections
Claim 16 is objected to because of the following informalities:  
	In regard to claim 16, the claim reads “wherein the average of the blood flow index and the average of the blood mass are calculated respectively by averaging a plurality values of the blood flow index and by averaging a plurality values of the blood mass index […]”, however in order to be grammatically correct it should the word “of” should be inserted in front of both instances of the word “values”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. US 20160174854 A1 “Nishida” and further in view of Nakajima et al. US 20190090818 A1 "Nakajima", Fujii et al. US 20110319755 A1 "Fujii" and Cook et al. US20040024295 A1 “Cook”.
In regard to claim 1, Nishida teaches “A biological analysis device comprising: a light-emitting unit that radiates a laser beam to a biological body [Claim 1, 0035]; a light-receiving unit that receives laser light reflected inside the biological body” [Claim 1]; and a processor programmed to: calculate […] blood pressure index related to […] blood pressure of a biological body in accordance with a first preset expression including: […] a blood vessel diameter index related to a blood vessel diameter of the biological body, the blood vessel diameter index including a blood mass index related to a blood mass of the biological body […]” [0056, Claim 1, 0039, 0043, 0066], and “[…] a blood flow index related to a blood flow of the biological body, wherein the wherein the blood flow index is calculated by the processor according to a third preset expression, wherein the […] third preset expressions […] include an intensity spectrum related to the frequency of the laser light reflected and received from the inside of the biological body through the radiation of the laser beam” [Claim 1, 0056, 0035].
In regard to a biological analysis device, Nishida discloses “A blood pressure measurement device comprising a light emitting unit configured to irradiate a living body with light; a light receiving unit configured to receive light reflected or transmitted through the living body; and a computational unit configured to calculate blood flow and volume pulse wave based on a light-receiving result from the light receiving unit, and to calculate blood pressure based on blood flow and blood vessel resistance that 
In regard to a light-emitting unit, Nishida discloses “a light emitting unit configured to irradiate a living body” [Claim 1]. In regard to radiating a laser beam to the biological body, Nishida discloses “For example, the light emitting unit 42 is realized by a laser beam source that irradiates (emits) a laser beam with a predetermined short wavelength” [0035]. Thus the light-emitting unit is capable of radiating a laser beam to the biological body.
In regard to a light-receiving unit, Nishida discloses “a light-receiving unit configured to receive light reflected in or transmitted through the living body” [Claim 1]. Since the light-emitting unit is capable of utilizing a laser beam to irradiate the biological body, the light-receiving unit inherently receives the laser light that is reflected or transmitted through the living body.
In regard to a processor that is programmed to calculate a blood pressure index related to a blood pressure of the biological body and the blood vessel diameter index being related to a blood vessel diameter of the biological body, Nishida discloses “The blood pressure calculation unit 212 calculates blood pressure Pr according to Expression (2) using the blood flow Q calculated by the blood flow calculation unit 206 and the peripheral blood vessel resistance R calculated by the blood vessel resistance calculation unit 210” [0056]. Since the blood pressure calculation unit calculates blood pressure, under broadest reasonable interpretation, it constitutes a processor. Additionally, since the blood vessel diameter is inversely proportional to the blood vessel resistance, and the blood vessel resistance R is calculated by the blood vessel resistance calculation unit, under broadest reasonable interpretation, the blood vessel resistance calculation unit had to have utilized the blood vessel diameter index in order to calculate the blood vessel resistance R such that the blood pressure calculation unit could utilize it to calculate blood pressure. Therefore, the blood vessel diameter index had to have been calculated by the processor.

In regard to a blood flow index related to a blood flow of the biological body, wherein the blood flow index is calculated by the processor according to a third preset expression, Nishida discloses “The blood flow Q is calculated using a laser Doppler method. Specifically, a power spectrum (frequency Q                        
                            (
                            
                                
                                    ∫
                                    
                                        f
                                        1
                                    
                                    
                                        f
                                        2
                                    
                                
                                
                                    f
                                    *
                                    P
                                    
                                        
                                            f
                                        
                                    
                                    d
                                    f
                                
                            
                            )
                            /
                            
                                
                                    I
                                
                                
                                    2
                                
                            
                        
                    ” [0040]. Since the blood flow Q can be calculated, under broadest reasonable interpretation, a blood flow index related to the blood flow of the biological body can be determined by the processor according to a third preset expression (i.e. Expression (3)). 
In regard to the third preset expression including an intensity spectrum related to a frequency of the laser light reflected and received from the inside of the biological body through the radiation of the laser beam, Nishida discloses “The blood flow Q is calculated using a laser Doppler method. Specifically, a power spectrum (frequency spectrum) P(f) is calculated by performing a frequency analysis process such as fast Fourier transform (FFT) on a light-receiving signal (signal representing a change in the amount of received light over time) from the light receiving unit 44. The blood flow Q is obtained using Expression (3) herein below based on the calculated power spectrum P(f); Q = KQ                        
                            (
                            
                                
                                    ∫
                                    
                                        f
                                        1
                                    
                                    
                                        f
                                        2
                                    
                                
                                
                                    f
                                    *
                                    P
                                    
                                        
                                            f
                                        
                                    
                                    d
                                    f
                                
                            
                            )
                            /
                            
                                
                                    I
                                
                                
                                    2
                                
                            
                        
                    ” [0040]. Additionally, Nishida discloses that “In Expression (3), "KQ" represents a predetermined constant, "f1 and f2" represent the cutoff frequencies of a bandpass filter, and I2 represents the mean square of the intensity of received light” [0041]. Since this expression includes the mean square intensity of the intensity of received light and a power spectrum (i.e. frequency spectrum) calculated by performing a fast Fourier transform on a light-receiving signal), under broadest reasonable interpretation, the blood flow index (i.e. the third preset expression) related to a blood flow of the biological body can be calculated from an intensity spectrum related to a frequency of light reflected and received from an inside of the biological body.
In regard to the intensity spectrum being related to a frequency of the laser light reflected and received from inside the biological body through the radiation of the laser beam, Nishida discloses “For 
Nishida does not teach that the processor “calculates an average blood pressure index related to an average blood pressure of a biological body”.
Nakajima teaches that the processor “calculates an average blood pressure index related to an average blood pressure of a biological body” [0002, 0088, 0094, and 0161].
In regard to calculating an average blood pressure index, Nakajima discloses “Patent Document 2 (JP 2005-532111A), meanwhile, discloses measuring a blood pressure waveform using a wristwatch type blood pressure monitor, calculating a mean arterial pressure, a mean systolic pressure, a mean diastolic pressure, a mean systolic pressure index, and a mean diastolic pressure index from the blood pressure waveform” [0002]. Furthermore, Nakajima discloses that mean blood pressure MAP = area of blood pressure waveform from t1 to t6/heartbeat period TA” [0088] and that “Basic statistical amounts of this information (values, feature amounts, indicators) can also be used as indicators. The basic statistical amounts include representative values (mean values, median values, mode values, maximum values, minimum values, and the like) and dispersion (variance, standard deviation, coefficient of variation, and the like), for example” [0094]. Thus under broadest reasonable interpretation, the average (i.e. mean) blood pressure index can be calculated with the blood pressure measurement unit 20 [0161].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the biological analysis device of Nishida so as to include calculating an average blood pressure as disclosed in Nakajima in order to evaluate the overall blood pressure being experienced by the patient. A single blood pressure measurement may contain information that is not 
The combination of Nishida and Nakajima does not teach “an average of a blood vessel diameter index” or “an average of a blood flow index”.
Fujii teaches “an average of a blood vessel diameter index” [0018, 0020] and “an average of a blood flow index” [0036-0038].
In regard to an average of a blood vessel diameter, Fujii discloses “An object of the present invention is to provide a blood flow image diagnosis device which is obtained by applying and developing a conventional blood flow rate imaging device comprising” [0018] and “a means that distinguishes automatically a blood vessel region u as a meandering blood vessel for which it is difficult to measure a blood vessel diameter, and calculates and displays an average blood vessel diameter” [0020]. Since the blood flow image diagnosis device includes a means which is capable of calculating and displaying an average blood vessel diameter, under broadest reasonable interpretation, the means (i.e. processor) is capable of calculating an average of a blood vessel diameter index related to a blood vessel diameter of the biological body. 
In regard an average of a blood flow index, Fujii discloses “The invention described in embodiment 2 is a blood flow image diagnosis device according to embodiment 1, wherein the arithmetic section had a function that calculates an amount of position-disparity between each map generated by movement of a measuring object regarding said plural blood flow map data, obtains an average blood flow map by compensating the amount of position-disparity and superimposing” [0036-
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Nishida and Nakajima so as to include the calculation of the average blood vessel diameter index (i.e. average blood mass index) and the average blood flow index as disclosed in Fujii in order to understand the overall changes in the blood vessel during the analysis period. A single blood vessel diameter or blood flow index measurement may contain information that is not reflective of the normal flow of blood through the patient. For example, if the measurement were taken when the patient was experiencing fear during the measurement, their blood vessels would have been dilated (i.e. have a larger diameter, thus less resistance) to allow for greater blood flow, which would cause the blood pressure to be lower. In order to obtain a better understanding of the flow of blood through the patient, an average blood vessel diameter and blood flow index calculation should be performed in order to account for fluctuations in individual measurements of both indexes.
The combination of Nishida, Nakajima and Fujii does not teach “wherein the blood mass indicates a number of blood cells in a unit volume, and the blood mass index is calculated by the processor according to a second preset expression” or “wherein the second and third preset expressions are different from each other”.
Cook teaches “wherein the blood mass indicates a number of blood cells in a unit volume, and the blood mass index is calculated by the processor according to a second preset expression” [0059, 0064] and “wherein the second and third preset expressions are different from each other” [0059, 0064].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Nishida, Nakajima and Fujii so as to include the second expression for the blood mass index as disclosed in Cook in order to determine the number of blood cells in a given volume of blood. When determining the average blood pressure index it is important to calculate the blood mass traveling through the vessel in a given time period. By utilizing the second expression disclosed in Cook, the blood mass index can be more easily calculated by the processor. Combining the prior art elements according to known techniques would yield the predictable result of calculating the blood mass index for use in the calculation of the average blood pressure index of the subject.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Nishida and Nakajima does not teach “wherein the average of the blood vessel diameter index is obtained by averaging the blood vessel diameter indexes during an analysis period, and the average of the blood flow index is obtained by averaging the blood flow indexes during the analysis period”.
Fujii teaches “wherein the average of the blood vessel diameter index is obtained by averaging the blood vessel diameter indexes during an analysis period, and the average of the blood flow index is obtained by averaging the blood flow indexes during the analysis period” [0020, Claim 1 0036-0038, Claim 7].
In regard to the average of the blood vessel diameter index being obtained by averaging the blood vessel diameter indexes during an analysis period, Fujii discloses “a means that distinguishes automatically a blood vessel region such as a meandering blood vessel for which it is difficult to measure a blood vessel diameter, and calculates and displays an average blood vessel diameter” [0020]. Therefore, since this means is capable of calculating the average blood vessel diameter, under broadest reasonable interpretation, this means is capable of averaging blood vessel diameter indexes. In regard to an analysis period, Fujii discloses “the arithmetic section has a function that separates a blood flow of a blood vessel observed in a surface layer in the observation region of the body tissue (surface layer blood vessel) from a blood flow of a peripheral background region (background blood flow) on the basis of the plurality of blood flow map data covering the time that is one or more cardiac beats” [Claim 1]. Since the arithmetic section utilizes a blood flow map that covers the time that is one or more cardiac beats (i.e. an analysis period), under broadest reasonable interpretation, the average blood vessel diameter would only need to be calculated during the time period (i.e. analysis period) associated with the blood flow map. 

In regard to obtaining an average value by averaging the blood vessel diameter index and the blood flow index, Fujii discloses “The blood flow image diagnosis device according to claim 1, wherein the arithmetic section has a function that specifies one or more regions containing a surface layer blood vessel in a blood flow map, separates a blood flow of the surface layer blood vessel from a background blood flow by the above function, extracts a blood flow value in each region, and calculates independently each average value for the surface layer blood vessel and the background blood flow, and a function that displays and compares thus-obtained values with respect to each region” [Claim 7]. Since the arithmetic section can independently calculate each average value for the surface layer blood vessel and the background blood flow and can compare the obtained values, under broadest reasonable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Nishida and Nakajima so as to include the calculation of the average blood vessel diameter index and the average blood flow index as disclosed in Fujii in order to understand the overall changes in the blood vessel during the analysis period. A single blood vessel diameter or blood flow index measurement may contain information that is not reflective of the normal flow of blood through the patient. For example, if the measurement were taken when the patient was experiencing fear during the measurement, their blood vessels would have been dilated (i.e. have a larger diameter, thus less resistance) to allow for greater blood flow, which would cause the blood pressure to be lower. In order to obtain a better understanding of the flow of blood through the patient, an average blood vessel diameter and blood flow index calculation should be performed in order to account for fluctuations in individual measurements of both indexes.
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Nishida teaches “The biological analysis device according to claim 2, [Claim 1, 0039, 0043].
In regard to a biological analysis device, Nishida discloses “A blood pressure measurement device comprising a light emitting unit configured to irradiate a living body with light; a light receiving unit configured to receive light reflected or transmitted through the living body; and a computational unit configured to calculate blood flow and volume pulse wave based on a light-receiving result from the light receiving unit, and to calculate blood pressure based on blood flow and blood vessel resistance that is obtained from the volume pulse wave” [Claim 1]. Blood pressure is a biological measurement, thus the blood pressure measurement device constitutes a biological analysis device.
ave is the average value of the blood mass indexes and Fave is the average value of the blood flow indexes”; or “the average blood pressure index is calculated in accordance with the first preset expression which is Fave/Mave4/3”.
Nakajima teaches “the average blood pressure index is calculated in accordance with Fave/Mave4/3” [0002, 0088, 0094, and 0161].
In regard to calculating the average blood pressure index, Nakajima discloses “Patent Document 2 (JP 2005-532111A), meanwhile, discloses measuring a blood pressure waveform using a wristwatch type blood pressure monitor, calculating a mean arterial pressure, a mean systolic pressure, a mean diastolic pressure, a mean systolic pressure index, and a mean diastolic pressure index from the blood pressure waveform” [0002]. Furthermore, Nakajima discloses that mean blood pressure MAP = area of blood pressure waveform from t1 to t6/heartbeat period TA” [0088] and that “Basic statistical amounts of this information (values, feature amounts, indicators) can also be used as indicators. The basic statistical amounts include representative values (mean values, median values, mode values, maximum values, minimum values, and the like) and dispersion (variance, standard deviation, coefficient of variation, and the like), for example” [0094]. Thus, under broadest reasonable interpretation, the average (i.e. mean) blood pressure index can be calculated with the blood pressure measurement unit 20 [0161].
 Although the reference does not explicitly disclose the expression listed in the claim, the reference is capable of calculating an average blood pressure index. In this case, the blood pressure is based on area of the blood pressure waveform over time. As blood travels through the blood vessel the blood vessel diameter (i.e. the blood mass index or Mave) changes over time. This change in diameter corresponds to blood pressure in an inverse relationship in that an increase in blood vessel diameter results in a decrease in blood pressure. Additionally, as blood vessel diameter increases there is less resistance to blood flow, thus the blood flow (i.e. blood flow index or Fave) would increase. Lacking ave/Mave4/3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the biological analysis device of Nishida so as to include the average blood vessel index calculation disclosed in Nakajima in order to evaluate the overall blood pressure being experienced by the patient. A single blood pressure measurement may contain information that is not reflective of the normal flow of blood through the patient. For example, if the measurement were taken when the patient was experiencing fear during the measurement, their blood vessels would have been dilated (i.e. have a larger diameter, thus less resistance) to allow for greater blood flow, which would cause the blood pressure to be lower. In order to obtain a better understanding of the flow of blood through the patient, an average blood pressure calculation should be performed in order to account for fluctuations in individual blood pressure measurements.
The combination of Nishida and Nakajima does not teach “wherein when Mave is an average value of the blood mass indexes and Fave is an average value of the blood flow indexes”.
Fujii teaches “wherein when Mave is an average value of the blood mass indexes and Fave is an average value of the blood flow indexes” [0020, 0036-0038].
 In regard to averaging the blood vessel diameter, Fujii discloses “a means that distinguishes automatically a blood vessel region such as a meandering blood vessel for which it is difficult to measure a blood vessel diameter, and calculates and displays an average blood vessel diameter” [0020]. Since this means is capable of calculating an average blood vessel diameter and the blood vessel diameter ave. 
In regard to averaging the blood flow indexes, Fujii discloses “The invention described in embodiment 2 is a blood flow image diagnosis device according to embodiment 1, wherein the arithmetic section had a function that calculates an amount of position-disparity between each map generated by movement of a measuring object regarding said plural blood flow map data, obtains an average blood flow map by compensating the amount of position-disparity and superimposing” [0036-0038]. In order to obtain an average blood flow map, the blood flow indexes had to have been calculated. Therefore, under broadest reasonable interpretation, the arithmetic section can calculate an average value of the blood flow indexes Fave. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Nishida and Nakajima so as to include the calculation of the average blood vessel diameter index (i.e. average blood mass index) and the average blood flow index as disclosed in Fujii in order to understand the overall changes in the blood vessel during the analysis period. A single blood vessel diameter or blood flow index measurement may contain information that is not reflective of the normal flow of blood through the patient. For example, if the measurement were taken when the patient was experiencing fear during the measurement, their blood vessels would have been dilated (i.e. have a larger diameter, thus less resistance) to allow for greater blood flow, which would cause the blood pressure to be lower. In order to obtain a better understanding of the flow of blood through the patient, an average blood vessel diameter and blood flow index calculation should be performed in order to account for fluctuations in individual measurements of both indexes.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nishida. Likewise, 
In regard to the biological analysis device being worn on an upper arm or a wrist of the biological body, Nishida discloses “As illustrated in FIG. 1, the blood pressure measurement device 10 is a wrist-watch type blood pressure measurement device, and is configured to include a body case 12 and a fixing band 14 that is a band portion having a hook-and-loop fastener to mount and fix the body case 12 to a measurement site such as the wrist, the arm of the like of the subject 2” [0032]. Therefore, the blood pressure measurement device is configured such that it can be worn on an upper arm or a wrist associated with the biological body (i.e. subject 2).
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nishida. Likewise, Nishida teaches “The biological analysis device according to claim63 1, wherein the processor is programmed to calculate the blood vessel diameter index and the blood flow index using a detection signal indicating a light reception level by the light-receiving unit” [Claim 1].
In regard to the processor being programmed to calculate the blood vessel diameter index and the blood flow index using a detection signal indicating a light reception level by the light receiving unit, Nishida discloses “a computational unit configure to calculate a blood flow and volume pulse wave based on a light-receiving result from the light receiving unit, and to calculate blood pressure based on the blood flow and blood vessel resistance that is obtained from the volume pulse wave” [Claim 1]. The computational unit in this case constitutes a processor that is programmed to calculate blood flow and volume pulse wave (i.e. the blood vessel diameter index) based on the light reception level by the light receiving unit. The volume pulse wave is utilized to obtain the blood vessel resistance which is inversely proportional to the blood vessel diameter, therefore under broadest reasonable interpretation, the calculation of the volume pulse wave can be used to formulate a blood vessel diameter index. Since the 
In regard to claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nishida. Likewise, Nishida teaches “The biological analysis device according to claim 7, wherein the processor is programmed to calculate the blood mass index by integrating an intensity of each frequency in the intensity spectrum related to a frequency of the detection signal in a predetermined frequency range” [Claim 1, 0039, 0043, 0040-0041]. 
In regard to the processor programmed to calculate the blood mass index, Nishida discloses “a computational unit configure to calculate a blood flow and volume pulse wave based on a light-receiving result from the light receiving unit, and to calculate blood pressure based on the blood flow and blood vessel resistance that is obtained from the volume pulse wave” [Claim 1]. The volume pulse wave is utilized to obtain the blood vessel resistance which is inversely proportional to the blood vessel diameter, therefore under broadest reasonable interpretation, the calculation of the volume pulse wave can be used to formulate a blood vessel diameter index. Since the computational unit calculates blood flow (i.e. a blood flow index) and a volume pulse wave (i.e. blood vessel diameter index) based on a light-receiving result, under broadest reasonable interpretation, the computational unit constitutes a processor. 

In regard to integrating an intensity of each frequency within a predetermined frequency range, Nishida discloses “The blood flow Q is calculated using a laser Doppler method. Specifically, a power spectrum (frequency spectrum) P(f) is calculated by performing a frequency analysis process such as fast Fourier transform (FFT) on a light-receiving signal (signal representing a change in the amount of received light over time) from the light receiving unit 44. The blood flow Q is obtained using Expression (3) herein below based on the calculated power spectrum P(f); Q = KQ                        
                            (
                            
                                
                                    ∫
                                    
                                        f
                                        1
                                    
                                    
                                        f
                                        2
                                    
                                
                                
                                    f
                                    *
                                    P
                                    
                                        
                                            f
                                        
                                    
                                    d
                                    f
                                
                            
                            )
                            /
                            
                                
                                    I
                                
                                
                                    2
                                
                            
                        
                    ” [0040]. Additionally, Nishida discloses that “In Expression (3), "KQ" represents a predetermined constant, "f1 and f2" represent the cutoff frequencies of a bandpass filter, and I2 represents the mean square of the intensity of received light” [0041]. This expression involves integrating an intensity spectrum I which is related to the frequency of the light-receiving signal (i.e. the detection signal) at the frequencies within a 1 to f2). Since this expression includes the mean square intensity of the intensity of received light and a power spectrum (i.e. frequency spectrum) calculated by performing a fast Fourier transform on a light-receiving signal, under broadest reasonable interpretation, the blood flow index related to a blood flow of the biological body can be calculated from an intensity spectrum related to a frequency of light reflected and received from an inside of the biological body. Furthermore, blood flow is related to the blood vessel diameter by the equation for blood pressure, this expression can be solved for the blood vessel resistance R, yielding the equation R = Pr/Q. Thus, under broadest reasonable interpretation, the peripheral blood vessel resistance R, which correlates with the blood vessel diameter and consequently the blood mass index, can be expressed utilizing the integral expression for the blood flow Q. Assuming that the blood pressure has been determined (i.e. using the expression 2 or another method such as associated blood pressure cuff measurement), under broadest reasonable interpretation, the blood vessel resistance R corresponds to the blood mass index, and thus can be calculated by integrating an intensity of each frequency in the intensity spectrum related to the frequency of the detection signal in a predetermined frequency range (i.e. f1 to f2), since the blood flow term Q contains this integral.
In regard to claim 9, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nishida. Likewise, Nishida teaches “The biological analysis device according to claim 7, wherein the processor is programmed to calculate the blood flow index by integrating a product of an intensity of each64 frequency in the intensity spectrum related to the frequency of the detection signal and the frequency within the predetermined frequency range” [Claim 1, 0039, 0043, 0040-0041]. 
In regard to the processor being programmed to calculate the blood flow index, Nishida discloses “a computational unit configure to calculate a blood flow and volume pulse wave based on a light-receiving result from the light receiving unit, and to calculate blood pressure based on the blood 
In regard to calculating the blood flow index by integrating an intensity of each frequency in the intensity spectrum related to the frequency of the detection signal in a predetermined frequency range, Nishida discloses “The blood flow Q is calculated using a laser Doppler method. Specifically, a power spectrum (frequency spectrum) P(f) is calculated by performing a frequency analysis process such as fast Fourier transform (FFT) on a light-receiving signal (signal representing a change in the amount of received light over time) from the light receiving unit 44. The blood flow Q is obtained using Expression (3) herein below based on the calculated power spectrum P(f); Q = KQ                        
                            (
                            
                                
                                    ∫
                                    
                                        f
                                        1
                                    
                                    
                                        f
                                        2
                                    
                                
                                
                                    f
                                    *
                                    P
                                    
                                        
                                            f
                                        
                                    
                                    d
                                    f
                                
                            
                            )
                            /
                            
                                
                                    I
                                
                                
                                    2
                                
                            
                        
                    ” [0040]. Additionally, Nishida discloses that “In Expression (3), "KQ" represents a predetermined constant, "f1 and f2" represent the cutoff frequencies of a bandpass filter, and I2 represents the mean square of the intensity of received light” [0041]. This expression involves integrating a product of an intensity of each frequency f in the intensity spectrum I which is related to the frequency of the light-receiving signal (i.e. the detection signal), and the frequency within a predetermined frequency range (i.e. f1 to f2). Since this expression includes the mean square intensity of the intensity of received light and a power spectrum (i.e. frequency spectrum) calculated by performing a fast Fourier transform on a light-receiving signal, under broadest reasonable interpretation, the a blood flow index related to a blood flow of the biological body can be calculated from an intensity spectrum related to a frequency of light reflected and received from an inside of the biological body. 
In regard to claim 10, Nishida teaches “A biological analysis method comprising: radiating a laser beam to a biological body” [Claim 13, 0035]; receiving laser light reflected inside the biological body” [Claim 13]; “calculating an […] blood pressure index related to an […] blood pressure of a biological body in accordance with a first preset expression including […] a blood vessel diameter index related to a blood vessel diameter of the biological body, the blood vessel diameter index including a blood mass index related to a blood mass of the biological body […]” [0056, Claim 1, 0039, 0066, 0040, 0041], and “[…] of a blood flow index related to a blood flow of the biological body, wherein the blood flow index is calculated according to a third preset expression” [0040, 0041], “wherein the […] third preset expressions […] include an intensity spectrum related to a frequency of the laser light reflected and received from the inside of the biological body through the radiation of the laser beam” [Claim 13, 0056, 0040, 0041, 0035].
In regard to a biological analysis method, Nishida discloses “A blood pressure measurement method that is executed by a device including a light emitting unit configured to irradiate a living body with light and a light receiving unit configured to receive light reflected in or transmitted through the living body, the method comprising: calculating a blood flow and a volume pulse wave based on a light- receiving unit; and calculating blood pressure based on the blood flow and blood vessel resistance that is obtained from the volume pulse wave” [Claim 13]. Since the method is used to calculate blood flow and volume pulse wave, under broadest reasonable interpretation it constitutes a biological analysis method.
In regard to radiating a laser beam to a biological body, Nishida discloses “For example, the light emitting unit 42 is realized by a laser beam source that irradiates (emits) a laser beam with a predetermined short wavelength” [0035]. Thus the light-emitting unit is capable of radiating a laser beam to the biological body. Since the “blood pressure measurement method that is executed by a device including a light emitting unit configured to irradiate a living body with light” [Claim 13], and the 
In regard to a receiving laser light reflected from inside the biological body, Nishida discloses “A blood pressure measurement method that is executed by a device including a light emitting unit configured to irradiate a living body with light and a light receiving unit configured to receive light reflected in or transmitted through the living body […]” [Claim 13]. Since the blood pressure measurement method is executed by a device, and the device includes a light receiving unit that is configured to receive light reflected in or transmitted through the living body, under broadest reasonable interpretation the biological analysis method involves receiving laser light reflected inside the biological body.
In regard to a blood vessel diameter index, Nishida discloses “The blood pressure calculation unit 212 calculates blood pressure Pr according to Expression (2) using the blood flow Q calculated by the blood flow calculation unit 206 and the peripheral blood vessel resistance R calculated by the blood vessel resistance calculation unit 210” [0056]. Since the blood vessel diameter is inversely proportional to the blood vessel resistance, and the blood vessel resistance R is calculated by the blood vessel resistance calculation unit, under broadest reasonable interpretation, the blood vessel resistance calculation unit had to have utilized a blood vessel diameter index in order to calculate the blood vessel resistance R such that the blood pressure calculation unit could utilize it to calculate blood pressure in the biological body.
In regard to the blood vessel diameter index including a blood mass index related to a blood mass of the biological body, Nishida discloses “a computational unit configure to calculate a blood flow and volume pulse wave based on a light-receiving result from the light receiving unit, and to calculate blood pressure based on the blood flow and blood vessel resistance that is obtained from the volume pulse wave” [Claim 1]. The volume pulse wave is utilized to obtain the blood vessel resistance which is 
In regard to a blood flow index related to a blood flow of the biological body and the blood vessel diameter index and the blood flow index being calculated from an intensity spectrum, Nishida discloses “The blood flow Q is calculated using a laser Doppler method. Specifically, a power spectrum (frequency spectrum) P(f) is calculated by performing a frequency analysis process such as fast Fourier transform (FFT) on a light-receiving signal (signal representing a change in the amount of received light over time) from the light receiving unit 44. The blood flow Q is obtained using Expression (3) herein below based on the calculated power spectrum P(f); Q = KQ                        
                            (
                            
                                
                                    ∫
                                    
                                        f
                                        1
                                    
                                    
                                        f
                                        2
                                    
                                
                                
                                    f
                                    *
                                    P
                                    
                                        
                                            f
                                        
                                    
                                    d
                                    f
                                
                            
                            )
                            /
                            
                                
                                    I
                                
                                
                                    2
                                
                            
                        
                    ” [0040]. Since the blood flow Q can be calculated, under broadest reasonable interpretation a blood flow index related to the Q" represents a predetermined constant, "f1 and f2" represent the cutoff frequencies of a bandpass filter, and I2 represents the mean square of the intensity of received light” [0041]. Since this expression includes the mean square intensity of the intensity of received light and a power spectrum (i.e. frequency spectrum) calculated by performing a fast Fourier transform on a light-receiving signal), under broadest reasonable interpretation, the a blood flow index related to a blood flow of the biological body can be calculated from an intensity spectrum related to a frequency of light reflected and received from an inside of the biological body.
In regard to the intensity spectrum being related to a frequency of the laser light reflected and received from inside the biological body through the radiation of the laser beam, Nishida discloses “For example, the light emitting unit 42 is realized by a laser beam source that irradiates (emits) a laser beam with a predetermined short wavelength” [0035]. Thus, a laser beam can be used to collect data to calculate blood flow in order to generate the intensity spectrum used to calculate the blood vessel diameter index and the blood flow index.
Nishida does not teach “calculating an average blood pressure index related to an average blood pressure of a biological body”.
Nakajima teaches calculating an “average blood pressure index related to an average blood pressure of a biological body” [0002, 0088, 0094, 0161]. 
In regard to calculating an average blood pressure index, Nakajima discloses “Patent Document 2 (JP 2005-532111A), meanwhile, discloses measuring a blood pressure waveform using a wristwatch type blood pressure monitor, calculating a mean arterial pressure, a mean systolic pressure, a mean diastolic pressure, a mean systolic pressure index, and a mean diastolic pressure index from the blood pressure waveform, and then outputting and alert (i.e. an indicator) when those values deviate from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the biological analysis device of Nishida so as to include calculating an average blood pressure as disclosed in Nakajima in order to evaluate the overall blood pressure being experienced by the patient. A single blood pressure measurement may contain information that is not reflective of the normal flow of blood through the patient. For example, if the measurement were taken when the patient was experiencing fear during the measurement, their blood vessels would have been dilated (i.e. have a larger diameter, thus less resistance) to allow for greater blood flow, which would cause the blood pressure to be lower. In order to obtain a better understanding of the flow of blood through the patient, an average blood pressure calculation should be performed in order to account for fluctuations in individual blood pressure measurements.
The combination of Nishida and Nakajima does not teach “an average of a blood vessel diameter index” or “an average of a blood flow index”.
Fujii teaches “an average of a blood vessel diameter index” [0018, 0020] and “an average of a blood flow index” [0036-0038].
In regard to an average of a blood vessel diameter, Fujii discloses “An object of the present invention is to provide a blood flow image diagnosis device which is obtained by applying and 
In regard an average of a blood flow index, Fujii discloses “The invention described in embodiment 2 is a blood flow image diagnosis device according to embodiment 1, wherein the arithmetic section had a function that calculates an amount of position-disparity between each map generated by movement of a measuring object regarding said plural blood flow map data, obtains an average blood flow map by compensating the amount of position-disparity and superimposing” [0036-0038]. In order to obtain an average blood flow map, the average blood flow indexes had to have been calculated. Therefore, under broadest reasonable interpretation, the arithmetic section can calculate an average value of the blood flow indexes.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Nishida and Nakajima so as to include the calculation of the average blood vessel diameter index (i.e. average blood mass index) and the average blood flow index as disclosed in Fujii in order to understand the overall changes in the blood vessel during the analysis period. A single blood vessel diameter or blood flow index measurement may contain information that is not reflective of the normal flow of blood through the patient. For example, if the measurement were taken when the patient was experiencing fear during the measurement, their blood vessels would have been dilated (i.e. have a larger diameter, thus less resistance) to allow for greater blood flow, which would cause the blood pressure to be lower. In order to obtain a better 
The combination of Nishida, Nakajima and Fujii does not teach “wherein the blood mass indicates a number of blood cells in a unit volume, and the blood mass index is calculated by the processor according to a second preset expression” or “wherein the second and third preset expressions are different from each other”.
Cook teaches “wherein the blood mass indicates a number of blood cells in a unit volume, and the blood mass index is calculated by the processor according to a second preset expression” [0059, 0064] and “wherein the second and third preset expressions are different from each other” [0059, 0064].
In regard to the blood mass indicating a number of blood cells in a unit volume and the blood mass index being calculated by the processor according to a second preset expression, Cook discloses “RBC is the number of red blood cells per unit volume of blood” [0059]. Since the RBC represents the number of red blood cells per unit volume, under broadest reasonable interpretation the value of the RBC constitutes a blood mass index. Furthermore, Cook discloses “Hb (i.e. hemoglobin) can be directly measured by reflected spectral imaging of large vessels, and MCV (i.e. mean cell volume) and MCHC (i.e. mean cell hemoglobin concentration) can be directly measured by reflecting spectral imaging of small vessels […] RBC = Hb + (MCV x MCHC)” [0064]. In this case, in order to measure the Hb, MCV and MCHC by reflected spectral imaging, under broadest reasonable interpretation, an intensity spectrum related to a frequency of the laser light reflected and received from inside of the biological body through the radiation of a laser beam as disclosed in Nishida had to have been utilized to acquire this data. Furthermore, since the red blood cell count (RBC) can be represented through the expression RBC = Hb + (MCV x MCHC), under broadest reasonable interpretation, this expression constitutes a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Nishida, Nakajima and Fujii so as to include the second expression for the blood mass index as disclosed in Cook in order to determine the number of blood cells in a given volume of blood. When determining the average blood pressure index it is important to calculate the blood mass traveling through the vessel in a given time period. By utilizing the second expression disclosed in Cook, the blood mass index can be more easily calculated by the processor. Combining the prior art elements according to known techniques would yield the predictable result of calculating the blood mass index for use in the calculation of the average blood pressure index of the subject.
In regard to claim 11, Nishida teaches “a device to a radiate a laser beam to a biological body” [Claim 13, 0035]; “receive laser light reflected inside the biological body” [Claim 13]; “calculate an […] blood pressure index related to an […] blood pressure of a biological body in accordance with a first preset expression including: […] blood vessel diameter index related to a blood vessel diameter of the biological body, the blood vessel diameter index including a blood mass index related to a blood mass of the biological body […]” [0056, Claim 1, 0039, 0066, 0040, 0041], and “[…] blood flow index related to a blood flow of the biological body, wherein the blood flow index is calculated according to a third preset expression” [0040, 0041], “wherein the […] third preset expressions […] include an intensity spectrum related to a frequency of the laser light reflected and received from the inside of the biological body through the radiation of the laser beam” [Claim 13, 0056, 0040, 0041, 0035].
In regard to a biological analysis method, Nishida discloses “A blood pressure measurement method that is executed by a device including a light emitting unit configured to irradiate a living body with light and a light receiving unit configured to receive light reflected in or transmitted through the 
In regard to radiating a laser beam to a biological body, Nishida discloses “For example, the light emitting unit 42 is realized by a laser beam source that irradiates (emits) a laser beam with a predetermined short wavelength” [0035]. Thus the light-emitting unit is capable of radiating a laser beam to the biological body. Since the “blood pressure measurement method that is executed by a device including a light emitting unit configured to irradiate a living body with light” [Claim 13], and the light emitting unit is realized by a laser beam source, under broadest reasonable interpretation the biological analysis method involves radiating a laser beam to a biological body.
In regard to a receiving laser light reflected from inside the biological body, Nishida discloses “A blood pressure measurement method that is executed by a device including a light emitting unit configured to irradiate a living body with light and a light receiving unit configured to receive light reflected in or transmitted through the living body […]” [Claim 13]. Since the blood pressure measurement method is executed by a device, and the device includes a light receiving unit that is configured to receive light reflected in or transmitted through the living body, under broadest reasonable interpretation the biological analysis method involves receiving laser light reflected inside the biological body.
In regard to a blood vessel diameter index, Nishida discloses “The blood pressure calculation unit 212 calculates blood pressure Pr according to Expression (2) using the blood flow Q calculated by the blood flow calculation unit 206 and the peripheral blood vessel resistance R calculated by the blood vessel resistance calculation unit 210” [0056]. Since the blood vessel diameter is inversely proportional 
In regard to the blood vessel diameter index including a blood mass index related to a blood mass of the biological body, Nishida discloses “a computational unit configure to calculate a blood flow and volume pulse wave based on a light-receiving result from the light receiving unit, and to calculate blood pressure based on the blood flow and blood vessel resistance that is obtained from the volume pulse wave” [Claim 1]. The volume pulse wave is utilized to obtain the blood vessel resistance which is inversely proportional to the blood vessel diameter, therefore under broadest reasonable interpretation, the calculation of the volume pulse wave can be used to formulate a blood vessel diameter index. Furthermore, Nishida discloses “blood pressure Pr is represented by the product of blood flow Q and peripheral blood vessel resistance R: Pr = Q x R (Expression 2)” [0039]. Additionally, Nishida discloses the “volume pulse wave is a periodic function having a heartbeat period of the heart as a period. […] a systolic period refers to when the peak of the forward wave appears, and a diastolic period refers to when the peak of the reflected wave appears. It is understood that a ratio (P2/P1) between an amplitude P1 of the forward wave and an amplitude P2 of the reflected wave correlates to the peripheral blood vessel resistance R” [0043]. According the instant application, the “blood mass index also correlates with a blood vessel diameter […] an index related to a blood mass (specifically the number of red blood cells in a unit volume)” (Para. [0047]). Therefore, the peripheral blood vessel resistance R correlates with the volume pulse wave, is inversely proportional to the blood vessel diameter. Since the blood vessel diameter corresponds the volume of blood in the vessel and consequently the number of red blood cells that can occupy that volume, under broadest reasonable 
In regard to a blood flow index related to a blood flow of the biological body and the blood vessel diameter index and the blood flow index being calculated according to a third preset expression, Nishida discloses “The blood flow Q is calculated using a laser Doppler method. Specifically, a power spectrum (frequency spectrum) P(f) is calculated by performing a frequency analysis process such as fast Fourier transform (FFT) on a light-receiving signal (signal representing a change in the amount of received light over time) from the light receiving unit 44. The blood flow Q is obtained using Expression (3) herein below based on the calculated power spectrum P(f); Q = KQ                        
                            (
                            
                                
                                    ∫
                                    
                                        f
                                        1
                                    
                                    
                                        f
                                        2
                                    
                                
                                
                                    f
                                    *
                                    P
                                    
                                        
                                            f
                                        
                                    
                                    d
                                    f
                                
                            
                            )
                            /
                            
                                
                                    I
                                
                                
                                    2
                                
                            
                        
                    ” [0040]. Since the blood flow Q can be calculated, under broadest reasonable interpretation a blood flow index related to the blood flow of the biological body can be determined and used by the processor to calculate a blood pressure index. Additionally, Nishida discloses that “In Expression (3), "KQ" represents a predetermined constant, "f1 and f2" represent the cutoff frequencies of a bandpass filter, and I2 represents the mean square of the intensity of received light” [0041]. Since this expression includes the mean square intensity of the intensity of received light and a power spectrum (i.e. frequency spectrum) calculated by performing a fast Fourier transform on a light-receiving signal), under broadest reasonable interpretation, the a blood flow index related to a blood flow of the biological body can be calculated from an intensity spectrum related to a frequency of light reflected and received from an inside of the biological body.
In regard to the intensity spectrum being related to a frequency of the laser light reflected and received from inside the biological body through the radiation of the laser beam, Nishida discloses “For example, the light emitting unit 42 is realized by a laser beam source that irradiates (emits) a laser beam with a predetermined short wavelength” [0035]. Thus, a laser beam can be used to collect data to 
Nishida does not teach “A non-transitory computer readable medium storing a program causing a device to:” or “an average blood pressure calculation unit that calculates an average blood pressure of a biological body”.
Nakajima teaches “A non-transitory computer readable medium storing a program causing a device to:” [Claim 15, 0020] and “an average blood pressure calculation unit that calculates an average blood pressure of a biological body” [0002, 0088, 0094, 0161].
In regard to a the non-transitory computer readable medium, Nakajima discloses “A non-transitory computer-readable medium storing a program causing a processor to function as the indicator extraction unit and the processing unit of the biological information analyzing device according to claim 1” [Claim 15]. Therefore, the non-transitory computer readable medium is capable of storing a program causes the device to perform specific functions. Furthermore, Nakajima discloses “The present invention can also be realized as a biological information analyzing method including at least some of the above-described processes, a program that causes a computer to execute the method, or a computer-readable recording medium in which such a program is recorded in a non-transitory manner” [0020]. Therefore, a program that executes the functions of the biological analysis device can be used.
In regard to calculating an average blood pressure index, Nakajima discloses “Patent Document 2 (JP 2005-532111A), meanwhile, discloses measuring a blood pressure waveform using a wristwatch type blood pressure monitor, calculating a mean arterial pressure, a mean systolic pressure, a mean diastolic pressure, a mean systolic pressure index, and a mean diastolic pressure index from the blood pressure waveform, and then outputting and alert (i.e. an indicator) when those values deviate from reference values” [0002]. Furthermore, Nakajima discloses that “mean blood pressure MAP = area of blood pressure waveform from t1 to t6/heartbeat period TA” [0088] and that “Basic statistical amounts 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the biological analysis device of Nishida so as to include the calculation of the average blood pressure index and the non-transitory computer readable medium for carrying out the functions of the device as disclosed in Nakajima in order to evaluate the overall blood pressure being experienced by the patient. A single blood pressure measurement may contain information that is not reflective of the normal flow of blood through the patient. For example, if the measurement were taken when the patient was experiencing fear during the measurement, their blood vessels would have been dilated (i.e. have a larger diameter, thus less resistance) to allow for greater blood flow, which would cause the blood pressure to be lower. In order to obtain a better understanding of the flow of blood through the patient, an average blood pressure calculation should be performed in order to account for fluctuations in individual blood pressure measurements.
The combination of Nishida and Nakajima does not teach “an average of a blood vessel diameter index” or “an average of a blood flow index”.
Fujii teaches “an average of a blood vessel diameter index” [0018, 0020] and “an average of a blood flow index” [0036-0038].
In regard to an average of a blood vessel diameter, Fujii discloses “An object of the present invention is to provide a blood flow image diagnosis device which is obtained by applying and developing a conventional blood flow rate imaging device comprising” [0018] and “a means that 
In regard an average of a blood flow index, Fujii discloses “The invention described in embodiment 2 is a blood flow image diagnosis device according to embodiment 1, wherein the arithmetic section had a function that calculates an amount of position-disparity between each map generated by movement of a measuring object regarding said plural blood flow map data, obtains an average blood flow map by compensating the amount of position-disparity and superimposing” [0036-0038]. In order to obtain an average blood flow map, the average blood flow indexes had to have been calculated. Therefore, under broadest reasonable interpretation, the arithmetic section can calculate an average value of the blood flow indexes.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Nishida and Nakajima so as to include the calculation of the average blood vessel diameter index (i.e. average blood mass index) and the average blood flow index as disclosed in Fujii in order to understand the overall changes in the blood vessel during the analysis period. A single blood vessel diameter or blood flow index measurement may contain information that is not reflective of the normal flow of blood through the patient. For example, if the measurement were taken when the patient was experiencing fear during the measurement, their blood vessels would have been dilated (i.e. have a larger diameter, thus less resistance) to allow for greater blood flow, which would cause the blood pressure to be lower. In order to obtain a better understanding of the flow of blood through the patient, an average blood vessel diameter and blood 
The combination of Nishida, Nakajima and Fujii does not teach “wherein the blood mass indicates a number of blood cells in a unit volume, and the blood mass index is calculated by the processor according to a second preset expression” or “wherein the second and third preset expressions are different from each other”.
Cook teaches “wherein the blood mass indicates a number of blood cells in a unit volume, and the blood mass index is calculated by the processor according to a second preset expression” [0059, 0064] and “wherein the second and third preset expressions are different from each other” [0059, 0064].
In regard to the blood mass indicating a number of blood cells in a unit volume and the blood mass index being calculated by the processor according to a second preset expression, Cook discloses “RBC is the number of red blood cells per unit volume of blood” [0059]. Since the RBC represents the number of red blood cells per unit volume, under broadest reasonable interpretation the value of the RBC constitutes a blood mass index. Furthermore, Cook discloses “Hb (i.e. hemoglobin) can be directly measured by reflected spectral imaging of large vessels, and MCV (i.e. mean cell volume) and MCHC (i.e. mean cell hemoglobin concentration) can be directly measured by reflecting spectral imaging of small vessels […] RBC = Hb + (MCV x MCHC)” [0064]. In this case, in order to measure the Hb, MCV and MCHC by reflected spectral imaging, under broadest reasonable interpretation, an intensity spectrum related to a frequency of the laser light reflected and received from inside of the biological body through the radiation of a laser beam as disclosed in Nishida had to have been utilized to acquire this data. Furthermore, since the red blood cell count (RBC) can be represented through the expression RBC = Hb + (MCV x MCHC), under broadest reasonable interpretation, this expression constitutes a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Nishida, Nakajima and Fujii so as to include the second expression for the blood mass index as disclosed in Cook in order to determine the number of blood cells in a given volume of blood. When determining the average blood pressure index it is important to calculate the blood mass traveling through the vessel in a given time period. By utilizing the second expression disclosed in Cook, the blood mass index can be more easily calculated by the processor. Combining the prior art elements according to known techniques would yield the predictable result of calculating the blood mass index for use in the calculation of the average blood pressure index of the subject.
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nishida. Likewise, Nishida teaches “The biological analysis device according to claim 1, wherein the blood mass index M is calculated by integrating intensity G(f) of each frequency f in the intensity spectrum in a range between a lower limit fL and upper limit fH, according to the following expression:                         
                            M
                            =
                             
                            
                                
                                    
                                        
                                            ∫
                                            
                                                
                                                    
                                                        f
                                                    
                                                    
                                                        L
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        f
                                                    
                                                    
                                                        H
                                                    
                                                
                                            
                                        
                                        
                                            G
                                            
                                                
                                                    f
                                                
                                            
                                            d
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    , wherein <I2> is an average intensity over a whole bandwidth of a detection signal or an intensity G(0)” [Claim 1, 0039, 0043, 0020, Claim 3, 0040].
In regard to the blood mass index, Nishida discloses “discloses “a computational unit configure to calculate a blood flow and volume pulse wave based on a light-receiving result from the light receiving unit, and to calculate blood pressure based on the blood flow and blood vessel resistance that is obtained from the volume pulse wave” [Claim 1]. The volume pulse wave is utilized to obtain the blood vessel resistance which is inversely proportional to the blood vessel diameter, therefore under broadest reasonable interpretation, the calculation of the volume pulse wave can be used to formulate 
In regard the blood mass index expression, Nishida discloses “The blood pressure measurement device according to claim 2, wherein the computational unit calculates the blood flow using Expression (1),                         
                            Q
                            =
                             
                            
                                
                                    K
                                
                                
                                    Q
                                
                            
                             
                            
                                
                                    
                                        
                                            ∫
                                            
                                                
                                                    
                                                        f
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        f
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                        
                                            f
                                            ×
                                            P
                                            
                                                
                                                    f
                                                
                                            
                                            d
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                     Here, Q represents a blood flow, KQ represents a constant, f1 and f2 represent cutoff frequencies, <I2> represents the mean square of the intensity of received light, and P(f) 2 corresponds to the upper limit (i.e. fH) and f1 corresponds to the lower limit (i.e. fL). Since P(f) represents the power spectrum and “a power spectrum (frequency spectrum) P(f) is calculated performing a frequency analysis process such as fast Fourier transform (FFT) on a light-receiving signal (signal representing a change in the amount of received light over time) from the light receiving unit 44” [0040] under broadest reasonable interpretation, this term represents the intensity of the received light and can therefore be expressed in with the term G(f) as set forth in the claim. Additionally, since the term <I2> represents the means square of the intensity of received light, under broadest reasonable interpretation, this term represents an average intensity over a whole bandwidth of a detection signal or an intensity G(0). Thus, under broadest reasonable interpretation, the expression Pr = Q x R can be solved for R by the computational unit such that the blood mass index M, corresponding to the blood flow resistance R, can be calculated by integrating a product of intensity G(f) of each frequency f in the intensity spectrum and the frequency f in a range between a lower limit fL and an upper limit fH according to the expression set forth in the claim.
In regard to claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nishida. Likewise, Nishida teaches “The biological analysis device according to claim 1, wherein the blood flow index F is calculated by integrating a product of intensity G(f) of each frequency f in the intensity spectrum and the frequency f in a range between a lower limit fL and an upper limit fH, according to the following expression:                         
                            F
                            =
                             
                            
                                
                                    
                                        
                                            ∫
                                            
                                                
                                                    
                                                        f
                                                    
                                                    
                                                        L
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        f
                                                    
                                                    
                                                        H
                                                    
                                                
                                            
                                        
                                        
                                            f
                                            ×
                                            G
                                            
                                                
                                                    f
                                                
                                            
                                            d
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    , wherein <I2> is an average intensity over a whole bandwidth of a detection signal or an intensity G(0)” [Claim 3, 0040]. 
In regard the blood flow index expression, Nishida discloses “The blood pressure measurement device according to claim 2, wherein the computational unit calculates the blood flow using Expression (1),                         
                            Q
                            =
                             
                            
                                
                                    K
                                
                                
                                    Q
                                
                            
                             
                            
                                
                                    
                                        
                                            ∫
                                            
                                                
                                                    
                                                        f
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        f
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                        
                                            f
                                            ×
                                            P
                                            
                                                
                                                    f
                                                
                                            
                                            d
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                     Here, Q represents a blood flow, KQ represents a constant, f1 and f2 represent 2> represents the mean square of the intensity of received light, and P(f) represents a power spectrum” [Claim 3]. Since Q represents the blood flow, under broadest reasonable interpretation it can also be expressed with the symbol F. Additionally, f2 corresponds to the upper limit (i.e. fH) and f1 corresponds to the lower limit (i.e. fL). Since P(f) represents the power spectrum and “a power spectrum (frequency spectrum) P(f) is calculated performing a frequency analysis process such as fast Fourier transform (FFT) on a light-receiving signal (signal representing a change in the amount of received light over time) from the light receiving unit 44” [0040] under broadest reasonable interpretation, this term represents the intensity of the received light and can therefore be expressed in with the term G(f) as set forth in the claim. Additionally, since the term <I2> represents the means square of the intensity of received light, under broadest reasonable interpretation, this term represents an average intensity over a whole bandwidth of a detection signal or an intensity G(0). Thus, the blood flow index F is calculated by integrating a product of intensity G(f) of each frequency f in the intensity spectrum and the frequency f in a range between a lower limit fL and an upper limit fH.
In regard to claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Nishida teaches “wherein the processor calculates the blood mass index and the blood flow index prior to calculating the […] blood pressure index” [Claim 1, 0039, 0043, 0040, 0056].
In regard to the processor calculating the blood mass index, Nishida discloses ““a computational unit configured to calculate a blood flow and volume pulse wave based on a light-receiving result from the light receiving unit, and to calculate blood pressure based on the blood flow and blood vessel resistance that is obtained from the volume pulse wave” [Claim 1]. The volume pulse wave is utilized to obtain the blood vessel resistance which is inversely proportional to the blood vessel diameter, therefore under broadest reasonable interpretation, the calculation of the volume pulse wave can be used to formulate a blood vessel diameter index which corresponds to the blood mass index. 
In regard to the processor calculating the blood flow index, Nishida discloses “The blood flow Q is calculated using a laser Doppler method. Specifically, a power spectrum (frequency spectrum) P(f) is calculated by performing a frequency analysis process such as fast Fourier transform (FFT) on a light-receiving signal (signal representing a change in the amount of received light over time) from the light receiving unit 44. The blood flow Q is obtained using Expression (3) herein below based on the calculated power spectrum P(f); Q = KQ                        
                            (
                            
                                
                                    ∫
                                    
                                        f
                                        1
                                    
                                    
                                        f
                                        2
                                    
                                
                                
                                    f
                                    *
                                    P
                                    
                                        
                                            f
                                        
                                    
                                    d
                                    f
                                
                            
                            )
                            /
                            
                                
                                    I
                                
                                
                                    2
                                
                            
                        
                    ” [0040]. Since the blood flow Q can be calculated, under broadest reasonable interpretation, a blood flow index related to the blood flow of the biological body can be determined by the processor.

Nishida does not teach the “average blood pressure index”.
Nakajima teaches the “average blood pressure index” [0002, 0088, 0094 and 0161]. 
In regard to the average blood pressure index, Nakajima discloses “Patent Document 2 (JP 2005-532111A), meanwhile, discloses measuring a blood pressure waveform using a wristwatch type blood pressure monitor, calculating a mean arterial pressure, a mean systolic pressure, a mean diastolic pressure, a mean systolic pressure index, and a mean diastolic pressure index from the blood pressure waveform” [0002]. Furthermore, Nakajima discloses that mean blood pressure MAP = area of blood pressure waveform from t1 to t6/heartbeat period TA” [0088] and that “Basic statistical amounts of this information (values, feature amounts, indicators) can also be used as indicators. The basic statistical amounts include representative values (mean values, median values, mode values, maximum values, minimum values, and the like) and dispersion (variance, standard deviation, coefficient of variation, and the like), for example” [0094]. Thus under broadest reasonable interpretation, the average (i.e. mean) blood pressure index can be calculated with the blood pressure measurement unit 20 [0161].

Furthermore, the examiner notes that the prior art reference of Cook also teaches to calculate the blood mass index [0059, 0064]. Specifically, Cook discloses “RBC is the number of red blood cells per unit volume of blood” [0059]. Since the RBC represents the number of red blood cells per unit volume, under broadest reasonable interpretation the value of the RBC constitutes a blood mass index. Furthermore, Cook discloses “Hb (i.e. hemoglobin) can be directly measured by reflected spectral imaging of large vessels, and MCV (i.e. mean cell volume) and MCHC (i.e. mean cell hemoglobin concentration) can be directly measured by reflecting spectral imaging of small vessels […] RBC = Hb + (MCV x MCHC)” [0064]. In this case, in order to measure the Hb, MCV and MCHC by reflected spectral imaging, under broadest reasonable interpretation, a processor had to have been present. Furthermore, since the red blood cell count (RBC) can be represented through the expression RBC = Hb + (MCV x MCHC), under broadest reasonable interpretation, the processor of Nishida can be configured to calculate the blood mass index according to an expression.
In regard to claim 15, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Nishida does not teach “wherein the average blood pressure index is calculated in accordance with the first preset expression which is                         
                            
                                
                                    t
                                    h
                                    e
                                     
                                    a
                                    v
                                    e
                                    r
                                    a
                                    g
                                    e
                                     
                                    o
                                    f
                                     
                                    t
                                    h
                                    e
                                     
                                    b
                                    l
                                    o
                                    o
                                    d
                                     
                                    f
                                    l
                                    o
                                    w
                                     
                                    i
                                    n
                                    d
                                    e
                                    x
                                
                                
                                     
                                    
                                        
                                            t
                                            h
                                            e
                                             
                                            a
                                            v
                                            e
                                            r
                                            a
                                            g
                                            e
                                             
                                            o
                                            f
                                             
                                            t
                                            h
                                            e
                                             
                                            b
                                            l
                                            o
                                            o
                                            d
                                             
                                            m
                                            a
                                            s
                                            s
                                             
                                            i
                                            n
                                            d
                                            e
                                            x
                                        
                                        
                                            
                                                
                                                    4
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    ”.
Nakajima teaches “wherein the average blood pressure index is calculated in accordance with the first preset expression which is                         
                            
                                
                                    t
                                    h
                                    e
                                     
                                    a
                                    v
                                    e
                                    r
                                    a
                                    g
                                    e
                                     
                                    o
                                    f
                                     
                                    t
                                    h
                                    e
                                     
                                    b
                                    l
                                    o
                                    o
                                    d
                                     
                                    f
                                    l
                                    o
                                    w
                                     
                                    i
                                    n
                                    d
                                    e
                                    x
                                
                                
                                     
                                    
                                        
                                            t
                                            h
                                            e
                                             
                                            a
                                            v
                                            e
                                            r
                                            a
                                            g
                                            e
                                             
                                            o
                                            f
                                             
                                            t
                                            h
                                            e
                                             
                                            b
                                            l
                                            o
                                            o
                                            d
                                             
                                            m
                                            a
                                            s
                                            s
                                             
                                            i
                                            n
                                            d
                                            e
                                            x
                                        
                                        
                                            
                                                
                                                    4
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    ” [0002, 0088, 0094, and 0161].
In regard to calculating the average blood pressure index, Nakajima discloses “Patent Document 2 (JP 2005-532111A), meanwhile, discloses measuring a blood pressure waveform using a wristwatch type blood pressure monitor, calculating a mean arterial pressure, a mean systolic pressure, a mean diastolic pressure, a mean systolic pressure index, and a mean diastolic pressure index from the blood pressure waveform” [0002]. Furthermore, Nakajima discloses that the “mean blood pressure MAP = area of blood pressure waveform from t1 to t6/heartbeat period TA” [0088] and that “Basic statistical amounts of this information (values, feature amounts, indicators) can also be used as indicators. The basic statistical amounts include representative values (mean values, median values, mode values, maximum values, minimum values, and the like) and dispersion (variance, standard deviation, coefficient of variation, and the like), for example” [0094]. Thus, under broadest reasonable interpretation, the average (i.e. mean) blood pressure index can be calculated with the blood pressure measurement unit 20 [0161].
 Although the reference does not explicitly disclose the expression listed in the claim, the reference is capable of calculating an average blood pressure index. In this case, the blood pressure is based on area of the blood pressure waveform over time. As blood travels through the blood vessel the blood vessel diameter (i.e. the blood mass index or Mave) changes over time. This change in diameter corresponds to blood pressure in an inverse relationship in that an increase in blood vessel diameter results in a decrease in blood pressure. Additionally, as blood vessel diameter increases there is less ave) would increase. Lacking further criticality or unexpected results, the mean blood pressure equation (see [0088]) of Nakajima is a suitable equivalent to the average blood pressure index of the claimed invention, as it provides the same end result of deriving an average value of blood pressure. Therefore, the area of the blood pressure waveform depends on the blood vessel diameter (i.e. a blood mass index) and the blood flow (i.e. blood flow index), thus under broadest reasonable interpretation, the average blood pressure index can be calculated according to an expression such as                         
                            
                                
                                    t
                                    h
                                    e
                                     
                                    a
                                    v
                                    e
                                    r
                                    a
                                    g
                                    e
                                     
                                    o
                                    f
                                     
                                    t
                                    h
                                    e
                                     
                                    b
                                    l
                                    o
                                    o
                                    d
                                     
                                    f
                                    l
                                    o
                                    w
                                     
                                    i
                                    n
                                    d
                                    e
                                    x
                                
                                
                                     
                                    
                                        
                                            t
                                            h
                                            e
                                             
                                            a
                                            v
                                            e
                                            r
                                            a
                                            g
                                            e
                                             
                                            o
                                            f
                                             
                                            t
                                            h
                                            e
                                             
                                            b
                                            l
                                            o
                                            o
                                            d
                                             
                                            m
                                            a
                                            s
                                            s
                                             
                                            i
                                            n
                                            d
                                            e
                                            x
                                        
                                        
                                            
                                                
                                                    4
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the biological analysis device of Nishida so as to include the average blood vessel index calculation disclosed in Nakajima in order to evaluate the overall blood pressure being experienced by the patient. A single blood pressure measurement may contain information that is not reflective of the normal flow of blood through the patient. For example, if the measurement were taken when the patient was experiencing fear during the measurement, their blood vessels would have been dilated (i.e. have a larger diameter, thus less resistance) to allow for greater blood flow, which would cause the blood pressure to be lower. In order to obtain a better understanding of the flow of blood through the patient, an average blood pressure calculation should be performed in order to account for fluctuations in individual blood pressure measurements.
In regard to claim 16, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Nishida and Nakajima does not teach “wherein the average of the blood flow index and the average of the blood mass index are calculated respectively by averaging a plurality of values of the blood flow index and by averaging a plurality of values of the blood mass index obtained during an analysis period”.
Fujii teaches “wherein the average of the blood flow index and the average of the blood mass index are calculated respectively by averaging a plurality of values of the blood flow index and by 
In regard to an average of a blood mass index being calculated by averaging a plurality of values of the blood mass index obtained during an analysis period, Fujii discloses “An object of the present invention is to provide a blood flow image diagnosis device which is obtained by applying and developing a conventional blood flow rate imaging device comprising” [0018] and “a means that distinguishes automatically a blood vessel region as a meandering blood vessel for which it is difficult to measure a blood vessel diameter, and calculates and displays an average blood vessel diameter” [0020]. As established previously, the blood vessel diameter is inversely proportional with the blood vessel resistance and thus it also correlates with the blood mass index. For example, when the blood vessel diameter is large, the blood vessel resistance is low and therefore, more blood cells can pass through the vessel in a given time period. Since the blood flow image diagnosis device includes a means which is capable of calculating and displaying an average blood vessel diameter, under broadest reasonable interpretation, the means (i.e. processor) is capable of calculating an average of a blood vessel diameter index related to a blood vessel diameter which is directly proportional to the blood mass index. 
In regard an average of a blood flow index, Fujii discloses “The invention described in embodiment 2 is a blood flow image diagnosis device according to embodiment 1, wherein the arithmetic section had a function that calculates an amount of position-disparity between each map generated by movement of a measuring object regarding said plural blood flow map data, obtains an average blood flow map by compensating the amount of position-disparity and superimposing” [0036-0038]. In order to obtain an average blood flow map, the average blood flow indexes had to have been calculated. Therefore, under broadest reasonable interpretation, the arithmetic section can calculate an average value of the blood flow indexes.
.
Response to Arguments
Applicant’s arguments, see Remarks page 9, filed 11/30/2020, with respect to the objection to the specification have been fully considered and are persuasive. The objection to the specification in the non-final office action of 09/01/2020 has been withdrawn. 
Applicant’s arguments, see Remarks page 9-10, filed 11/30/2020, with respect to the interpretation of the claims under 35 U.S.C. 112(f) and have been fully considered and are persuasive. The examiner maintains that there is sufficient structure for the light-emitting unit and the light-receiving unit, which are interpreted under 35 U.S.C. 112(f), within the instant specification as stated above.
Applicant’s arguments, see Remarks page 10-13, filed 11/30/2020, with respect to the rejection of the claims under 35 U.S.C. 103 and have been fully considered however they are partially persuasive given the amendments to the claims. 

In regard to the blood vessel diameter index including a blood mass index, the examiner respectfully asserts that Nishida discloses “a computational unit configure to calculate a blood flow and volume pulse wave based on a light-receiving result from the light receiving unit, and to calculate blood pressure based on the blood flow and blood vessel resistance that is obtained from the volume pulse wave” [Claim 1]. The volume pulse wave is utilized to obtain the blood vessel resistance which is inversely proportional to the blood vessel diameter, therefore under broadest reasonable interpretation, the calculation of the volume pulse wave can be used to formulate a blood vessel diameter index. Furthermore, Nishida discloses “blood pressure Pr is represented by the product of blood flow Q and peripheral blood vessel resistance R: Pr = Q x R (Expression 2)” [0039]. Additionally, Nishida discloses the “volume pulse wave is a periodic function having a heartbeat period of the heart as a period. […] a systolic period refers to when the peak of the forward wave appears, and a diastolic period refers to when the peak of the reflected wave appears. It is understood that a ratio (P2/P1) between an amplitude P1 of the forward wave and an amplitude P2 of the reflected wave correlates to the peripheral blood vessel resistance R” [0043]. According the instant application, the “blood mass index also correlates with a blood vessel diameter […] an index related to a blood mass (specifically the number of red blood cells in a unit volume)” (Para. [0047]). Therefore, the peripheral blood vessel resistance R correlates with the volume pulse wave, is inversely proportional to the blood vessel diameter. Since the blood vessel diameter corresponds the volume of blood in the vessel and consequently the number of red blood cells that can occupy that volume, under broadest reasonable interpretation, the blood vessel resistance R also correlates with the blood mass index relating to a blood mass of the biological body.

Therefore, the rejection has been withdrawn. However after further search and consideration, a new ground(s) of rejection is made in view of Fujii et al. US 20110319755 A1 "Fujii" and Cook et al. US20040024295 A1 “Cook” as stated in the 35 U.S.C. 103 section above.
The examiner acknowledges the added claims 14-16 and respectfully refers the applicant to the rejection stated in this action with respect to these claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto et al. JP 2004-154231 “Yamamoto”.
Yamamoto is pertinent to the applicant’s disclosure because it relates to a blood pressure measuring device that does not require using a cuff.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793